        Case 1:20-cv-00785-RB-KK Document 12 Filed 11/05/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

MARIE A. FRANCIA,

               Plaintiff,

v.                                                                  No. 1:20-cv-00785-RB-KK

N.M. WORKFORCE SOLUTIONS,

               Defendant.

                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on pro se Plaintiff’s Amended Complaint, filed

October 15, 2020. (Doc. 11.)

       Plaintiff’s employment with the Albuquerque Police Department terminated on July 9,

2019, after over 14 years of employment. (See id. at 6 (Order of 2nd Judicial District Court

affirming Defendant’s denial of unemployment benefits). Plaintiff’s employment with St.

Anthony’s Home Healthcare LLC (“St. Anthony’s”) terminated on August 2, 2019, after almost

two years of employment. (See id.) Plaintiff filed for unemployment benefits. (See Doc. 1 at 2.)

Defendant Workforce Solutions denied Plaintiff unemployment benefits because she voluntarily

terminated her employment with St. Anthony’s. Plaintiff appealed to state district court which

affirmed Defendant Workforce Solutions’ denial of benefits. Plaintiff then filed the Complaint in

this case asserting civil rights violations and seeking unemployment benefits.

       The Court notified Plaintiff that the Rooker-Feldman doctrine bars federal courts from

hearing cases where the relief requested would undo the state court’s judgment and ordered

Plaintiff to either file an amended complaint or show cause why this case should not be dismissed

as barred by the Rooker-Feldman doctrine. (See Doc. 5.)
        Case 1:20-cv-00785-RB-KK Document 12 Filed 11/05/20 Page 2 of 3




       In her response to the Order to Show Cause, Plaintiff argued that:

       the issue presented in this case is an issue never argued or ruled on by the lower
       [sic] court. Plaintiff is not attempting to overturn the State Court rather Plaintiff is
       merely excerting [sic] her Due Process right involving her claim to unemployment
       benefits from the Albuquerque Police Department being illegally denied Plaintiff
       by New Mexico Workforce Solutions.

(Doc. 9 at 2.)

       Because Plaintiff’s Response appeared to contradict the factual allegations in her

Complaint, the Court ordered Plaintiff to file an amended complaint which clearly describes

Defendant’s denial of unemployment benefits, the issues before the state district court, and the

state district court’s rulings. (See Doc. 10 (ordering Plaintiff to submit a copy of the following with

the amended complaint: (i) the decisions by Defendant Workforce Solutions denying benefits;

(ii) Plaintiff’s appeal filed in state district court; and (iii) the state court’s Memorandum Opinion

Affirming the Decision of the Secretary of the Department of Workforce Solutions).)

       The Amended Complaint indicates that Plaintiff believes Defendant improperly denied her

unemployment benefits “by only looking at her part time employment [with St. Anthony’s] rather

than just concentrating on” her employment with the Albuquerque Police Department. (Doc. 11 at

3.) “Plaintiff only seeks to obtain her unemployment benefits” relating to her employment with

the Albuquerque Police Department. (Id. at 2.)

       As the party seeking to invoke the jurisdiction of this Court, Plaintiff bears the burden of

alleging facts that support jurisdiction. See Dutcher v. Matheson, 733 F.3d 980, 985 (“Since federal

courts are courts of limited jurisdiction, we presume no jurisdiction exists absent an adequate

showing by the party invoking federal jurisdiction”); Evitt v. Durland, 243 F.3d 388 at *2 (10th

Cir. 2000) (“even if the parties do not raise the question themselves, it is our duty to address the




                                                      2
        Case 1:20-cv-00785-RB-KK Document 12 Filed 11/05/20 Page 3 of 3




apparent lack of jurisdiction sua sponte”) (quoting Tuck v. United Servs. Auto. Ass’n, 859 F.2d

842, 843 (10th Cir. 1988)).

       The Court does not have jurisdiction over this matter. Both Plaintiff and Defendant are

citizens of New Mexico. (See Doc. 1 at 1 (indicating that Plaintiff resides in New Mexico).)

Consequently, there is no properly alleged diversity jurisdiction. See Dutcher, 733 F.3d at 987

(10th Cir. 2013) (“a party must show that complete diversity of citizenship exists between the

adverse parties . . . . Complete diversity is lacking when any of the plaintiffs has the same residency

as even a single defendant"). Nor is there any properly alleged federal question jurisdiction because

there are no allegations that this action “aris[es] under the Constitution, laws, or treaties of the

United States.” 28 U.S.C. § 1331.

       The Court dismisses the Complaint without prejudice for lack of jurisdiction. See Fed. R.

Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction, the

court must dismiss the action”); Brereton v. Bountiful City Corp., 434 F.3d 1213, 1218 (10th Cir.

2006) (“[D]ismissals for lack of jurisdiction should be without prejudice because the court, having

determined that it lacks jurisdiction over the action, is incapable of reaching a disposition on the

merits of the underlying claims.”).

       IT IS ORDERED that this case is DISMISSED without prejudice.



                                               ________________________________
                                               ROBERT C. BRACK
                                               SENIOR U.S. DISTRICT JUDGE




                                                      3
